Citation Nr: 0820397	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-36 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1 Entitlement to service connection for a back disability.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel
INTRODUCTION

The veteran had active service from April 1986 to March 1990.  
The veteran also had service from April 1990 to April 1993.  
However, the record reflects that in a January 1996 
Administrative decision, the RO determined that the veteran's 
second period of service was considered dishonorable for VA 
purposes.  Thus, she is disqualified from receiving VA 
benefits for any conditions incurred during this period.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board observes that the veteran properly perfected 
appeals for the issues of entitlement to service connection 
for post-traumatic stress disorder, diabetes, and 
pancreatitis.  However, the veteran's March 12, 2008 Travel 
Board hearing transcript reveals that, that the veteran 
withdrew such issues from appeal.  38 C.F.R. § 20.204(b) 
(2007).  Therefore, the Board finds that only issues 
available for appellate review are those which are found on 
the coversheet of the decision---entitlement to service 
connection for a back disability and entitlement to service 
connection for headaches.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A headache disability was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's active service.


CONCLUSION OF LAW

A headache disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event of the award of the 
benefit sought.

In the present case, a VCAA letter was issued prior to the 
initial adjuciation of the claim by means of a June 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  This letter informed the appellant of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  The Board 
observes that the aforementioned letter did not provide the 
veteran with notice of the type of evidence necessary to 
establish a disability rating or effective date in the event 
of award of the benefit sought.  However, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.
        
With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and Social Security Administration records.  Additionally, 
the claims file contains the veteran's statements in support 
of her claim.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).
 
Legal Analysis

The veteran asserts that service connection is warranted for 
headaches.  In this regard, in order to establish service 
connection on a direct basis the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability and in-
service injury or disease.  With respect to a current 
disability, the evidence of record shows that the veteran has 
complained of, and sought treatment for, headaches since 
2001.  However, it is significant to point out that the 
contemporaneous service medical records from the veteran's 
first period of service from April 1986 to March 1990 do not 
indicate that the veteran ever complained of, or was treated 
for, headaches.  The Board notes that a December 1988 service 
medical record shows that the veteran complained of 
experiencing headaches, along with chills, a cough, and a 
sore throat.  However, such symptomology was attributed to an 
upper respiratory infection and not a chronic headache 
disability.  Additionally, the veteran denied a history of 
frequent or severe headaches on the February 1990 report of 
medical history taken as a part of her separation 
examination.  Moreover, no competent clinical evidence of 
record establishes that the veteran's current headache 
disability, initially demonstrated by the record years after 
service, is etiologically related to any incident of service.  
Therefore, in the absence of any medical evidence that the 
veteran's current headache disability is etiologically 
related to service and in the absence of demonstration of 
continuity of symptomatology, the Board finds that the 
veteran's initial demonstration of a headache disability in 
2001 years after her discharge from service, to be too remote 
from service to be reasonably related to service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, the 
Board finds that the veteran is not entitled to a grant of 
service connection for her current headache disability.

In conclusion, although the veteran asserts that she has a 
current headache disability that is related to service, she 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  She is competent to 
give evidence about what she experienced; for example, she is 
competent to report that she experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of her claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran has a current headache disability as a result of her 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2007), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a headache disability and 
the claim must be denied.


ORDER

Entitlement to service connection for headaches is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  

The record reflects that the veteran has complained of, and 
sought treatment for a low back disability since 2001.  Her 
service medical records from her first period of service 
reflect that in September 1989, she complained of 
experiencing lower back pain for two days.  The diagnosis was 
rule out lower back strain.  Additionally, on the February 
1990 report of medical history provided in conjunction with 
the veteran's separation examination, she reported a history 
of recurrent back pain.  However, despite evidence of a 
current back disability and an in-service back disability 
(during the veteran's first period of service), the record 
does not demonstrate that the veteran has been afforded a VA 
examination and clinical opinion to determine the nature and 
etiology of her back symptomology.  The Board finds that such 
an examination and opinion is necessary to fairly adjudicate 
the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.   Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and her 
representative should be informed as to 
the information and evidence necessary to 
substantiate her claim for service 
connection for a back disability, 
including which evidence, if any, the 
veteran is expected to obtain and submit, 
and which evidence will be obtained by 
VA.  Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim, including notice that a disability 
rating and an effective date for the 
award of benefits will be assigned in the 
event of award of the benefit sought.

2.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for a back disability 
since service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of all current back 
disabilities.  All necessary tests should 
be performed.  The examiner should then 
be requested to furnish an opinion as to 
whether it is at least as likely as not 
that the veteran has a current back 
disability that is etiologically related 
to service, including the documented low 
back symptomology in September 1989.  The 
rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Thereafter, the RO should adjudicate 
claim for service connection for a back 
disability.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the veteran and her representative 
the appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.
	

	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


